





Exhibit 10.3




STONE ENERGY CORPORATION
EXECUTIVE SEVERANCE PLAN
The STONE ENERGY CORPORATION EXECUTIVE SEVERANCE PLAN (the “Plan”) is hereby
adopted, pursuant to the authorization of the Board of Directors of STONE ENERGY
CORPORATION (the “Company”). The Plan has been established to provide financial
security to the Company’s employees upon certain terminations of employment with
the Company. This Plan replaces in full and supersedes any prior arrangements
with respect to a Participant in the Plan.


I.
DEFINITIONS AND CONSTRUCTION


1.1    Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
“Annual Pay” shall mean the annual rate of base salary of a Participant in
effect immediately prior to his termination of employment.
“Board” shall mean the Board of Directors of the Company or its successor.
“Cause” shall mean any termination of Participant’s employment by reason of the
Participant’s: (1) willful and continued failure to perform substantially the
Participant’s duties (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness) after written notice
of such failure has been given to the Participant specifying in detail such
failure and the Participant has had a reasonable period (not to exceed 30 days)
to correct such failure; (2) conviction (or plea of nolo contendere) for any
felony or any other crime which involves moral turpitude; (3) gross negligence
or willful misconduct in the performance of the Participant’s duties; provided,
however, that no act or failure to act on the part of the Participant shall be
considered “gross negligence” or “willful misconduct” if done or omitted to be
done by the Participant in good faith and in the reasonable belief that such act
or failure to act was in the best interest of the Employer or its affiliate; (4)
breach or violation of any material provision of any material policy of the
Employer or its affiliate that is reasonably likely to result in material harm
to the Employer, which, if capable of being remedied, remains unremedied by the
Participant for more than 10 days after written notice thereof is given to the
Participant by the Employer or its affiliate; or (5) theft, fraud, embezzlement,
misappropriation or material acts of dishonesty against the Employer or an
affiliate.
“Code” shall mean the Internal Revenue Code of 1986, as amended.


1



--------------------------------------------------------------------------------




“Committee” shall mean the Compensation Committee of the Board, or, if no
Compensation Committee exists, the Board. The Committee may delegate all or part
of its authority as it may choose to the Vice President of Human Resources of
the Company.
“Effective Date” shall mean July 1, 2017.
“Employer” shall mean the Company and each eligible entity designated as an
Employer in accordance with the provisions of Section 4.4 of the Plan.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Good Reason” for termination by the Participant of the Participant’s employment
shall mean the occurrence (without the Participant’s express written consent),
but only following the Effective Date, of any one of the following acts by the
Company:
(A)    a material reduction in the Participant’s annual base salary;
(B)    a material diminution in the authority, duties or responsibilities of the
Participant; provided that a change resulting from the Company’s no longer being
a public company shall not be a basis for a Good Reason termination; or
(C)    a requirement that the Participant transfer to a work location that is
more than fifty (50) miles from such Participant’s principal work location and
that materially increases Participant’s commute.
The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness. Subject to the provisions of Involuntary Termination below, the
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder.
“Health Coverages” shall mean coverage under each group health plan sponsored or
contributed to by the Employer for its similarly situated active employees.
“Involuntary Termination” shall mean (i) any termination of the Participant’s
employment by the Employer other than for Cause and (ii) any termination of the
Participant’ s employment by the Participant for Good Reason. In order for a
termination by the Participant to be for Good Reason, the Participant must first
give written notice to the Company in writing of the Good Reason event within 30
days of the initial existence of the Good Reason event, and other than for the
event under paragraph (D) of the definition of Good Reason, the Company shall
then have 30 days from its receipt of such notice to remedy the event and if the
Company fails to timely remedy the event, the Participant may terminate his
employment for Good Reason in the seven day period following the


2



--------------------------------------------------------------------------------




Company’s failure to remedy the event. Such Involuntary Termination by the
Participant for Good Reason shall be effective only if the initial existence of
the Good Reason event occurred following the Effective Date.
“Participant” shall mean any individual whose name is set forth on Schedule 1
hereto.
“Release” shall mean a general release, substantially in the form attached
hereto, from the Participant that releases the Company and its affiliates from
employment related claims.
1.2    Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.
1.3    Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text will control.


II.
SEVERANCE BENEFITS


2.1    Severance Payments. Subject to the provisions of Sections 2.2, 2.4, 2.5,
and 4.5 hereof, if a Participant incurs an Involuntary Termination, then on the
date upon which his Release becomes irrevocable, the Participant shall receive
the following severance benefits:
A.    a lump sum cash severance payment in an amount as set forth with respect
to a Participant on Schedule 1;
B.    a lump sum cash severance payment equal to 100% of the Participant’s
annual bonus opportunity, if any, at target, for the calendar year in which the
Involuntary Termination occurs, provided that such amount shall be prorated by
multiplying such amount by the number of days that have elapsed from January 1
of that calendar year to the date of the Involuntary Termination and dividing
the result by 365;
C.    the continuation of the Health Coverages for Participant and, where
applicable, Participant’s eligible dependents for a period of six months
following the date of Involuntary Termination, at a cost to the Participant that
is equal to the cost for an active employee for similar coverage. The
Participant may choose to continue some or all of such Health Coverages. If at
any time on or after a Participant’s Involuntary Termination any health benefit
plan in which he has elected to continue his coverage either is terminated or
ceases to provide coverage to him or his covered beneficiaries for any reason,
including, without limitation, by its terms or the terms of an insurance
contract providing the benefits of such plan or, with respect to a group health
plan, such plan no longer being subject to the Consolidated Omnibus
Reconciliation Act of 1985


3



--------------------------------------------------------------------------------




(“COBRA”), then Health Coverages shall mean an economically equivalent cash
payment for coverage equivalent to the coverage that is provided (or if the plan
has been terminated, that would have been provided but for such termination) for
similarly situated active employees, plus, where applicable, a gross-up payment
to the Participant to reflect the loss of tax benefits associated with his
“lost” employer-provided health plan coverage benefit(s). With respect to the
obligation of the Company to provide continued health plan coverage hereunder,
the Company shall take all actions necessary such that the coverage is provided
in a manner that satisfies the requirements of Sections 105 and 106 of the Code
such that the health benefits received are not includible in the individual’s
taxable income. The subsidized COBRA Health Coverage(s) provided hereunder shall
immediately end upon the Participant’s obtainment of new employment and
eligibility for health benefit plan coverage(s) similar to that being continued
(with the Participant being obligated hereunder to promptly report such
eligibility to the Employer);
D.    accelerated vesting as specified in any long-term incentive award
agreement between the Participant and the Company for an Involuntary
Termination.
E.    the Participant will be eligible to receive outplacement services, the
duration and costs for which shall be determined by the then prevailing practice
of the Company’s Human Resources Department concerning outplacement services,
but such services shall be reasonable and commensurate with the Participant’s
position and in no event shall such benefits exceed a cost to the Company of
five percent of the Annual Pay of the Participant; and
F.    without regard to the Release requirement, a lump sum amount, within 30
days of such termination, equal to the earned, but unpaid, portion of the
Participant’s Annual Pay as of the date of his Involuntary Termination.
2.2    Release and Full Settlement. Notwithstanding anything to the contrary
herein, as a condition to the receipt of any severance payments or benefits
under Section 2.1(A) through (E) above, a Participant whose employment has been
subject to an Involuntary Termination must, within 45 days of his Involuntary
Termination, execute a Release which must become irrevocable in accordance with
its terms, in substantially the form attached hereto as Attachment A, releasing
the Committee, the Plan fiduciaries, the Employer, and the Employer’s parent
corporation, subsidiaries, affiliates, shareholders, partners, officers,
directors, employees and agents from any and all claims and from any and all
causes of action of any kind or character including, but not limited to, all
claims or causes of action arising out of such Participant’s employment with the
Employer or the termination of such employment, but excluding all claims to
benefits and payments the Participant may have under any compensation or benefit
plan, program or arrangement, including the Plan. The performance of the
Employer’s obligations hereunder and the receipt of any benefits provided
hereunder by such Participant shall constitute full settlement of all such
claims and causes of action.


4



--------------------------------------------------------------------------------




2.3    No Mitigation. An Participant shall not be required to mitigate the
amount of any payment or benefit provided for in this Article II by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Article II be reduced by any compensation or benefit earned
by the Participant as the result of employment by another employer or by
retirement benefits, except as provided in Section 2.1(C) with respect to Health
Coverage and in Section 2.4 with respect to the coordination of severance
benefits hereunder with other agreements providing severance benefits. Subject
to the foregoing, the benefits under the Plan are in addition to any other
benefits to which a Participant is otherwise entitled.
2.4    Coordination with Other Arrangements. Any Participant who is a party to
an individual employment or severance agreement or covered by another similar
severance plan (“Other Plan”) of the Employer and who becomes eligible for
severance payments and benefits as provided in Section 2.1 of the Plan, shall
receive such severance payments and benefits as provided under Section 2.1 of
the Plan, but such payments and benefits shall be “offset” or reduced by any
severance payments or benefits provided to such Participant under any such Other
Plan. For the sake of clarity, Other Plans shall not include any retention,
transaction or other similar bonus or award plan or agreement implemented by
Employer and to which Participant is a party or a participant.
2.5    Parachute Taxes. Notwithstanding anything to the contrary herein, in the
event any payment, distribution or provision of a benefit to a Participant
pursuant to the terms of the Plan, when aggregated with any other payment,
distribution or provision of a benefit to or on behalf of such Participant
outside of the Plan, would be subject to the excise tax imposed by Section 4999
of the Code, or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company shall reduce the
payments and/or benefits to such Participant in whole or in part so that no part
of the payments or benefits received under the Plan by such Participant will be
subject to the Excise Tax; provided, however, that such reduction(s) shall be
made only if by reason of such reduction(s) the Participant’s net after-tax
benefit (as determined in good faith by the Company), after all such
reduction(s), will exceed the Participant’s net after-tax benefit if such
reduction(s) were not made. The reduction of the total payments, if applicable,
pursuant to the preceding sentence, shall be made by reducing payments
(including reducing a payment to zero) payable in the order in which such
payments would be made (beginning with such payment that would be made first in
time and continuing, to the extent necessary, through to such payment that would
be made last in time). The determination as to whether any such reduction in the
amount of the payments and benefits provided hereunder is necessary shall be
made by the Company in good faith. Nothing in this Section 2.5 shall require the
Company to be responsible for, or have any liability or obligation with respect
to, Participant’s excise tax liabilities under Section 4999 of the Code.






5



--------------------------------------------------------------------------------




III.
ADMINISTRATION OF PLAN


3.1    Committee’s Powers and Duties. The Company shall be the named fiduciary
and shall have full power to administer the Plan in all of its details, subject
to applicable requirements of law. The duties of the Company shall be performed
by the Committee. It shall be a principal duty of the Committee to see that the
Plan is carried out, in accordance with its terms, for the exclusive benefit of
persons entitled to participate in the Plan. For this purpose, the Committee’s
powers shall include, but not be limited to, the following authority, in
addition to all other powers provided by the Plan:
A.    to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
B.    to interpret the Plan and all facts with respect to a claim for payment or
benefits, its interpretation thereof to be final and conclusive on all persons
claiming payment or benefits under the Plan;
C.    to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;
D.    to make a determination as to the right of any person to a payment or
benefit under the Plan (including, without limitation, to determine whether and
when there has been a termination of a Participant’s employment and the cause of
such termination and the amount of such payment or benefit);
E.    to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be required to assist in administering
the Plan;
F.    to allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
any such allocation, delegation or designation to be in writing;
G.    to sue or cause suit to be brought in the name of the Plan; and
H.    to obtain from the Employer and from Participants such information as is
necessary for the proper administration of the Plan.
3.2    Member’s Own Participation. No member of the Committee may act or vote in
a decision of the Committee specifically relating to himself as a participant in
the Plan.
3.3    Indemnification. The Employer shall indemnify and hold harmless each
member of the Committee against any and all expenses and liabilities arising out
of his administrative functions or fiduciary responsibilities, including any
expenses and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of


6



--------------------------------------------------------------------------------




such functions or responsibilities, but excluding expenses and liabilities that
are caused by or result from such member’s own gross negligence or willful
misconduct. Expenses against which such member shall be indemnified hereunder
shall include, without limitation, the amounts of any settlement or judgment,
costs, counsel fees, and related charges reasonably incurred in connection with
a claim asserted or a proceeding brought or settlement thereof.
3.4    Compensation, Bond and Expenses. The members of the Committee shall not
receive compensation with respect to their services for the Committee. To the
extent required by applicable law, but not otherwise, Committee members shall
furnish bond or security for the performance of their duties hereunder. Any
expenses properly incurred by the Committee incident to the administration,
termination or protection of the Plan, including the cost of furnishing bond,
shall be paid by the Company.
3.5    Claims Procedure. Any Participant that the Committee determines is
entitled to a benefit under the Plan is not required to file a claim for
benefits. Any Participant who is not paid a benefit and who believes that he is
entitled to a benefit or who has been paid a benefit and who believes that he is
entitled to a greater benefit may file a claim for benefits under the Plan in
writing with the Committee. In any case in which a claim for Plan benefits by a
Participant is denied or modified, the Committee shall furnish written notice to
the claimant within 90 days after receipt of such claim for Plan benefits (or
within 180 days if additional information requested by the Committee
necessitates an extension of the 90-day period and the claimant is informed of
such extension in writing within the original 90-day period), which notice
shall:
A.    state the specific reason or reasons for the denial or modification;
B.    provide specific reference to pertinent Plan provisions on which the
denial or modification is based;
C.    provide a description of any additional material or information necessary
for the Participant or his representative to perfect the claim, and an
explanation of why such material or information is necessary; and
D.    explain the Plan’s claim review procedure as contained herein and describe
the Participant’s right to bring an action under Section 502(a) of ERISA
following a denial or modification on review.
In the event a claim for Plan benefits is denied or modified, if the Participant
or his representative desires to have such denial or modification reviewed, he
must, within 60 days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. In connection with such request, the Participant or his
representative may review any pertinent documents upon which such denial or
modification was based and may submit issues and comments in writing. Within 60
days following such request for review the Committee shall,


7



--------------------------------------------------------------------------------




after providing a full and fair review, render its final decision in writing to
the Participant and his representative, if any, stating specific reasons for
such decision and making specific references to pertinent Plan provisions upon
which the decision is based. If special circumstances require an extension of
such 60-day period, the Committee’s decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review.
If an extension of time for review is required, written notice of the extension
shall be furnished to the Participant and his representative, if any, prior to
the commencement of the extension period. The Committee shall give written
notice of its decision on review to the Participant. In the event a claim for
Plan benefits is denied or modified on review, such notice shall set forth the
specific reasons for such denial or modification and provide specific references
to the Plan provisions on which the denial or modification is based. The notice
shall also provide that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Participant’s claim for benefits, including
(i) documents, records or other information relied upon for the benefit
determination, (ii) documents, records or other information submitted,
considered or generated without regard to whether such documents, records or
other information were relied upon in making the benefit determination, and
(iii) documents, records or other information that demonstrates compliance with
the standard claims procedure. The notice shall also contain a statement
describing the Participant’s right to bring an action under Section 502(a) of
ERISA. Any legal action with respect to a claim for Plan benefits must be filed
no later than one year after the later of (1) the date the claim is denied by
the Committee or (2) if a review of such denial is requested pursuant to the
provisions above, the date of the final decision by the Committee with respect
to such request.


IV.
GENERAL PROVISIONS


4.1    Funding. The benefits provided herein shall be unfunded and shall be
provided from the Employer’s general assets.
4.2    Cost of Plan. Except as provided in Section 2.1(C), the entire cost of
the Plan shall be borne by the Employer and no contributions shall be required
of the Participants.
4.3    Plan Year. The Plan shall operate on a calendar year basis.
4.4    Other Participating Employers. The Committee may designate any entity
eligible by law to participate in the Plan as an Employer by written instrument
delivered to the Secretary of the Company and the designated Employer. Such
written instrument shall specify the effective date of such designated
participation, may incorporate specific provisions relating to the operation of
the Plan which apply to the designated Employer only and shall become, as to
such designated Employer and its employees, a part of the Plan. Each designated
Employer shall be conclusively presumed to have consented to its designation and
to have agreed to be bound by the terms of the


8



--------------------------------------------------------------------------------




Plan and any and all amendments thereto upon its submission of information to
the Committee required by the terms of or with respect to the Plan; provided,
however, that the terms of the Plan may be modified so as to increase the
obligations of an Employer only with the consent of such Employer, which consent
shall be conclusively presumed to have been given by such Employer upon its
submission of any information to the Committee required by the terms of or with
respect to the Plan.
4.5    Amendment and Termination.
A.    The Plan may be terminated or amended from time to time at the discretion
of the Board; provided, however, that, subject to the provisions of Section
4.5(B), the Plan may not be amended or terminated to adversely affect the
benefits (contingent or otherwise) of any Participant then covered under the
Plan without such Participant’s consent prior to the adoption of a replacement
plan, with terms and conditions as determined by the Board or Committee,
following the Effective Date. The Employer’s obligation to make all payments and
provide benefits that have become payable as a result of an Involuntary
Termination occurring during the existence of the Plan shall survive any
termination of the Plan.
B.    The provisions set forth in Section 4.5(A) that otherwise restrict
amendments to the Plan shall not apply to (i) an amendment to the administrative
provisions of the Plan that is required pursuant to applicable law, (ii) an
amendment that increases the benefits payable under the Plan or otherwise
constitutes a bona fide improvement of a Participant’s rights under the Plan or
(iii) an amendment which decreases the benefits of a Participant that is
consented to in writing by such Participant.
4.6    Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between the Employer and any
person or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time nor shall the Plan be deemed to give the Employer the right
to require any person to remain in the employ of the Employer or to restrict any
person’s right to terminate his employment at any time.
4.7    Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.


9



--------------------------------------------------------------------------------




4.8    Nonalienation. Participants shall not have any right to pledge,
hypothecate, anticipate or assign benefits or rights under the Plan, except by
will or the laws of descent and distribution.
4.9    Effect of Plan. The Plan is intended to supersede all prior oral or
written policies of the Employer and all prior oral or written communications to
Participants with respect to the subject matter hereof, and all such prior
policies or communications (including, without limitation, the Participant
Change in Control and Severance Plan superseded by this Plan and also the
previously superseded Participant Change in Control Severance Policy) are hereby
null and void and of no further force and effect. Further, the Plan shall be
binding upon the Employer and any successor of the Employer, by merger or
otherwise, and shall inure to the benefit of and be enforceable by the
Employer’s Participants.
4.10    Taxes. The Employer or its successor may withhold from any amounts
payable to a Participant under the Plan such federal, state or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
4.11    Governing Law. The Plan shall be interpreted and construed in accordance
with the laws of the State of Louisiana without regard to conflict of laws
principles, except to the extent pre-empted by federal law.
4.12    Section 409A. It is intended that any compensation, benefits and other
amounts payable or provided under this Plan be paid or provided in compliance
with Section 409A of the Code, and all regulations, guidance and other
interpretative authority issued thereunder (collectively, “Section 409A”) such
that there will be no adverse tax consequences, interest or penalties for a
Participant under Section 409A as a result of the payments and benefits so paid
or provided to Participant. The Company may modify this Plan, or the timing (but
not the amount) of the payment hereunder of severance or other compensation, or
both, to the extent necessary to avoid the applicability of or to comply with
Section 409A, to the extent permissible under Section 409A. In no event shall
the Company be liable for any tax, interest or penalty that may be imposed on
the Participant by Section 409A or any damages for failing to comply with
Section 409A. If (a) any payment or benefit provided to Participant in
connection with the termination of Participant’s employment is determined, in
whole or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A, and (b) Participant is a “specified employee” as
defined in Section 409A, notwithstanding anything to the contrary herein, no
part of such payments will be paid or provided before the day that is six months
plus one day after Participant’s separation from service (within the meaning of
Treasury Regulation § 1.409A-1(h)), or, if earlier, the first payroll date
following Participant’s death. Each installment of any payment hereunder is
intended to be a separate payment for purposes of Section 409A.


10



--------------------------------------------------------------------------------




APPROVED by the Board of Directors of Stone Energy Corporation on July 25, 2017
and effective as of the Effective Date.












































11



--------------------------------------------------------------------------------








ATTACHMENT A
TO
STONE ENERGY CORPORATION
EXECUTIVE SEVERANCE PLAN
































12



--------------------------------------------------------------------------------





Attachment A to Stone Energy Corporation Executive Severance Plan
By Hand Delivery
{}
{}
{}
{}
Dear {}
By signing below, this letter will become an Agreement between you and Stone
Energy Corporation (the “Company”) regarding the terms of your separation from
employment with the Company.
1.    Your separation from employment is effective {}.
2.    You will be paid for all outstanding wages earned since your last paycheck
through and including {}, less customary and applicable payroll deductions. You
confirm and agree that, other than the payments set forth in this paragraph, you
received all wages, reimbursements, commissions, payments, or other benefits to
which you are entitled as a result of your employment with the Company. The
payments set forth in this paragraph are not contingent upon your signing this
Agreement.
3.    As consideration for this Agreement and as required under the terms of the
Stone Energy Corporation Executive Severance Plan, the Company agrees to pay
you, the following “Consideration”:
(a)    a gross total amount of {} dollars (${}), less customary and applicable
payroll deductions (“Severance”);
(b)    subsidize your COBRA payments (for medical coverage only; dental and
vision coverage not included) for 6 months from the date set forth in Section 1
above at a cost to you that is equal to the cost for an active employee for
similar coverage; provided that you execute required COBRA paperwork on a timely
basis;
(c)    accelerate the vesting in any long-term incentive awards in accordance
with the terms of the applicable award agreement, and
(d)    provide you with outplacement services to be determined by the Company at
an expense to be capped at $[•].


1



--------------------------------------------------------------------------------




Payment of the Severance will be made in one lump sum in accordance with the
Company’s regular payroll practices, beginning on the first regular payroll date
following the “payment date” as defined in Paragraph 10 below. The Company’s
agreement to provide all of the Consideration is specifically contingent upon
you executing this Agreement and not revoking the Agreement, as set forth in
Paragraph 10 below. The Company’s obligation to pay the Consideration shall
cease upon your breach of any of your continuing contractual obligations to the
Company.
4.    You will receive, by separate letter, information regarding your rights
for health insurance and COBRA. To the extent that you have such rights, nothing
in this Agreement will change or impair those rights.
5.    In return for the Consideration in Paragraph 3, you hereby UNCONDITIONALLY
RELEASE AND DISCHARGE the Company, its successors, subsidiaries, parent
companies, assigns, joint ventures, and affiliated companies and their
respective agents, insurers, legal representatives, shareholders, attorneys,
employees, members, managers, officers and directors (collectively, the
“Releasees”) from ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION which
you may by law release, whether known or unknown, that you may have or claim to
have against any Releasee for any reason as of the date you sign this Agreement,
including, but not limited to any and all rights under federal, state and local
employment laws including without limitation the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the
Employee Retirement Income Security Act, the Equal Pay Act, the Occupational
Safety and Health Act, the National Labor Relations Act, and any and all other
local, state, and federal law claims arising under statute or common law. You
further agree that if anyone (including, but not limited to the Equal Employment
Opportunity Commission (the “EEOC”) or any other government agency or similar
such body or proposed class) makes a claim, including a class action, or
undertakes an investigation involving you in any way, you waive any and all
right and claim to financial recovery resulting from such claim or
investigation. Except to the extent that applicable law requires that you be
allowed to file a charge of discrimination with the EEOC or other administrative
charge or complaint, you further hereby AGREE NOT TO FILE A LAWSUIT or other
legal claim or charge to assert against any of the Releasees any claim released
by this Agreement. It is agreed that this is a general release and it is to be
broadly construed as a release of all claims, except those that cannot be
released by law. By signing this Agreement, you acknowledge that you are doing
so knowingly and voluntarily, that you understand that you may be releasing
claims you may not know about, and that you are waiving all rights you may have
had under any law that is intended to protect you from waiving unknown claims.
You warrant that you have not filed any notices, claims, complaints, charges, or
lawsuits of any kind whatsoever against the Company or any of the Releasees as
of the date of execution of this Agreement.


2



--------------------------------------------------------------------------------




6.    You represent and warrant that you have returned to the Company and the
Releasees all of their property (and that you have not and will not retain or
provide to anyone else any copies, summaries, excerpts, portions or other
representations thereof), including all keys, access cards, phones, computers,
printers, and computer-related equipment, and all copies of all files and
documents in your possession, custody and control, including without limitation
any files or documents (whether in paper or electronic form) you have about the
Company’s practices, procedures, trade secrets, customer lists, price lists,
product marketing, personnel, staffing, salaries and wages, and other things,
files, or documents provided to you by the Company, created during your
employment with the Company, or otherwise relating to or belonging to the
Company.
7.    You agree not to disparage the Company and the Releasees. This includes,
but is not limited to, disparaging comments, social media posts, correspondence,
or conversation with any and all persons, whether intended to be public or
private. In response to inquiries from third parties, you and the Company shall
confirm only that you separated from the Company on mutually acceptable terms.
You agree that the Company also may confirm to third parties your dates of
employment, title, and position(s).
8.    Obligations regarding confidential information:
a.    You agree that you will not violate the confidentiality agreement
contained in the Company’s employee handbook, except as may be provided below.
b.    You agree that you will not, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any person any confidential or
proprietary information regarding the Company’s and/or the Releasees’ trade
secrets (as defined by applicable law); financial plans and data; management
planning information; business plans; operational methods; market studies;
marketing plans or strategies; pricing information; product development
techniques or plans; customer lists; customer files, data and financial
information; details of customer contracts; current and anticipated customer
requirements; identifying and other information pertaining to business referral
sources; past, current and planned research and development; computer aided
systems, software, strategies and programs; business acquisition plans;
management organization and related information (including, without limitation,
data and other information concerning the compensation and benefits paid to
officers, directors, employees and management); personnel and compensation
policies; new personnel acquisition plans; and other similar information. This
obligation shall remain in effect for as long as the information or materials in
question remain confidential or proprietary to the Company and/or the Releasees.
Notwithstanding the foregoing, this Agreement shall not prohibit disclosure of
information that (1) was generally known or available to the public prior to its
disclosure; or (2) becomes generally known or available to the public subsequent
to disclosure through no wrongful act of any person.


3



--------------------------------------------------------------------------------




c.    You agree that you will not disclose or otherwise communicate to any
person the terms and/or circumstances of this Agreement, including but not
limited to the benefit being paid under it or the fact of such payment, except
that you may disclose this information to your spouse, and to your attorney,
accountant or other professional advisor to whom you must make the disclosure in
order for them to adequately provide professional services to you. You will
instruct them, however, to maintain the confidentiality of this information just
as you must.
d.     Notwithstanding the foregoing obligations and restrictions regarding
confidential information, nothing in this Agreement shall prohibit or restrict
you from: (1) making any disclosure of information required by law, court order
or subpoena (provided that you first provide the Company with prior notice of
the contemplated disclosure and cooperate with the Company in seeking a
protective order or other appropriate protection of such information); or (2)
providing information to, cooperating or assisting with any investigation or
proceeding brought by a federal, state or local law enforcement agency,
regulatory or governmental body, or judicial authority.
9.    You acknowledge that the provisions of Paragraphs 6 through 8 are of
unique and substantial value to the Company, that damages to the Company and/or
the Releasees for breach of Paragraphs 6 through 8 would be difficult to
ascertain, and that in the event you breach any of the provisions of Paragraph 6
through 8, the Company shall have the right to immediately obtain an injunction
or decree of specific performance from any court of competent jurisdiction to
restrain you from violating such provisions or to compel you to perform such
undertakings or agreements. If the Company must institute a proceeding to
enforce this Agreement against you, the Company shall be entitled to recover
from you its attorneys’ fees and all other associated costs and expenses. If any
violation occurs by you, and regardless of whether the Company obtains legal or
equitable relief against you, you agree that you will remain subject to all of
the terms of this Agreement.
10.    The offer embodied in this Agreement shall remain open and capable of
acceptance by you until {}, after which time the offer shall be revoked. You
acknowledge that you have at least 45 calendar days from the date of this letter
to accept the terms of this Agreement, although you may accept it at any time
within those 45 days. You are advised to consult an attorney about the Agreement
prior to executing it. To accept the Agreement, please date and sign this letter
and return it to me such that I receive it on or before {}. After you sign this
Agreement, you will still have an additional 7 days in which to revoke your
acceptance. To revoke, you must notify me in writing delivered via hand delivery
or certified mail, return receipt requested, and I must receive such written
notification before the end of the 7-day revocation period. If you do not
revoke, the 60th day after the date of termination will be the “payment date”
for purposes of Paragraph 3 above.


4



--------------------------------------------------------------------------------




11.    This Agreement shall not in any way be construed as an admission by the
Company and/or the Releasees of wrongdoing or liability or that you have any
rights against any of these persons.
12.    The provisions of this Agreement shall be construed according to the laws
of the State of Louisiana without regard to its conflicts of law provisions.
13.    With the exception of the release contained in Paragraph 5, the
provisions of this Agreement are severable and if any part of it is found to be
unenforceable the other paragraphs shall remain fully and validly enforceable.
If the general release and covenant not to sue set forth in Paragraph 5 of this
Agreement is found to be unenforceable, this Agreement shall be null and void
and you will be required to return to the Company all Consideration already paid
to you. The language of all valid parts of this Agreement shall in all cases be
construed as a whole, according to fair meaning, and not strictly for or against
any of the parties.
14.    This Agreement expresses the entire agreement between the Company and you
relating to your termination of employment and the matters contained in this
Agreement. You agree that no one has made any representations or promises to
induce you to enter into this Agreement, except as set forth herein. This
Agreement may be amended only by a written document signed by both you and an
authorized representative of the Company.
15.    If you have any questions about this Agreement or about your departure
from the Company in general, please address them directly to me. I am pleased
that we are able to part ways on these amicable terms. Thank you for your
commitment and years of service. The Company and I wish you every success in
your future endeavors.
Sincerely,
Florence M. Ziegler
Vice President, Human Resources
and Administration
PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT
AND GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS THROUGH THE DATE OF YOUR SIGNATURE.
YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING BELOW.


Accepted and agreed this ____ day of ______________, 20__:
Signature:__________________________________________
Print Name:_________________________________________


5



--------------------------------------------------------------------------------





SCHEDULE 1
EMPLOYEE
SEVERANCE
Kenneth H. Beer
1.5x Annual Pay
Lisa S. Jaubert
1.5x Annual Pay
Keith A. Seilhan
1.5x Annual Pay
Thomas L. Messonier
1.0x Annual Pay
Florence M. Ziegler
1.0x Annual Pay









